Order entered June 29, 2021




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                 No. 05-19-01545-CV

                  IN THE MATTER OF DEMPSTER A. ROSS

                On Appeal from the 416th Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 416-02315-2019

                                        ORDER

      Appellee’s motion for extension of time to file a brief is GRANTED and the

clerk is directed to file appellee’s brief as of the date of this Order.




                                               /Dennise Garcia/
                                               DENNISE GARCIA
                                               JUSTICE